      Case 3:20-cv-00111-DPM Document 11 Filed 08/06/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JOSHUA STOOPS, as next friend of
Londyn R. Stoops and Phoenix L. Stoops                      PLAINTIFF

v.                       No. 3:20-cv-111-DPM

EDITH COLLIER; NICHOLAS
CONKRIGHT; and NATASHA
CONKRIGHT                                                DEFENDANTS

                             JUDGMENT
     The case is dismissed with prejudice.             The Court retains
jurisdiction until 5 February 2021 to enforce the parties' settlement.



                                                  (/
                                  D.P. Marshall Jr.
                                  United States District Judge
